UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
VINCENT S. COLLINS,                                            MEMORANDUM AND ORDER
                                                                 21-CV-1066 (RPK) (JRC)
                          Plaintiff,

         -against-

LIZETTE WAJAH,

                           Defendant.
-----------------------------------------------------------x
RACHEL P. KOVNER, United States District Judge:

         Pro se plaintiff Vincent S. Collins filed this action under 42 U.S.C. § 1983 against Lizette

Wajah, director of an organization that provides residential services to plaintiff. Plaintiff’s request

to proceed in forma pauperis under 28 U.S.C. § 1915 is granted, but the complaint is dismissed

because it fails to state a claim. Plaintiff may file an amended complaint within 30 days of this

order.

                                               BACKGROUND

         Using a form complaint, plaintiff has filed a lawsuit against Ms. Wajah seeking money

damages. See generally Compl. (Dkt. #1). The complaint states that Ms. Wajah is affiliated with

“ICL,” Compl. at 1—an apparent reference to the Institute for Community Living, an organization

that provides housing services. See Institute for Community Living, Inc., https://iclinc.org (last

visited May 13, 2021); see also Compl. at 2, 8. According to the complaint, Ms. Wajah is “a

director of [the] facility” at the address where plaintiff resides. Compl. at 5.

         In his complaint, plaintiff alleges that he previously filed a lawsuit against Ms. Wajah in

state court after Ms. Wajah “slander[ed him] by calling [him] a child molester.” Compl. at 5.

Plaintiff alleges that Ms. Wajah and her employees “stole [plaintiff’s] mail and paperwork for

litigation out [of his] room” while plaintiff was not there. Id. at 4; see id. at 5. Plaintiff invokes

                                                         1
42 U.S.C. § 1983 as a basis for jurisdiction, id. at 4, and he alleges that Ms. Wajah’s actions

violated 18 U.S.C. § 1708, a criminal statute that prohibits the theft of mail, and “U.S. Civil Statute

§ 7-601.” Id. at 4, 8.

                                    STANDARD OF REVIEW

       When a litigant files a lawsuit in forma pauperis, the district court must dismiss the case if

it determines that the complaint “is frivolous or malicious,” that it “fails to state a claim on which

relief may be granted,” or that it “seeks monetary relief against a defendant who is immune from

such relief.” 28 U.S.C. § 1915(e)(2)(B). The court must similarly dismiss any civil suit filed by

an incarcerated person seeking redress from a governmental entity or from government officers or

employees “if the complaint (1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief.”

28 U.S.C. § 1915A; see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). To avoid dismissal for

failure to state a claim, a complaint must plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must be enough to raise a right

to relief above the speculative level on the assumption that all the allegations in the complaint are

true.” Twombly, 550 U.S. at 555 (citations omitted).

       When a plaintiff is proceeding pro se, the plaintiff’s complaint must be “liberally

construed, and . . . however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.”       Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)

(quotations and citations omitted). Moreover, if a “liberal reading of the complaint gives any



                                                  2
indication that a valid claim might be stated,” the plaintiff should be given an opportunity to amend

the complaint. Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v. USAA

Fed. Sav. Bank, 171 F.3d 794, 795 (2d. Cir. 1999) (per curiam)); see Shomo v. City of New York,

579 F.3d 176, 183 (2d Cir. 2009).

                                           DISCUSSION

         Plaintiff has failed to state a claim against Ms. Wajah under any of the statutory provisions

that he cites.

    I.      Section 1983
         Plaintiff has not stated a claim against Ms. Wajah under 42 U.S.C. § 1983. Section 1983

“provides a cause of action against any person who deprives an individual of federally guaranteed

rights under color of state law.” Filarsky v. Delia, 566 U.S. 377, 383 (2012) (quotations omitted).

Private actors can be liable for misconduct under Section 1983 only if “the alleged infringement

of federal rights” is “fairly attributable to the State.” Rendell-Baker v. Kohn, 457 U.S. 830, 838

(1982). To establish this nexus, a plaintiff seeking to hold a defendant liable for private conduct

under Section 1983 must allege that (i) “the State compelled the conduct”; (ii) “there is a

sufficiently close nexus between the State and the private conduct”; or (iii) “the private conduct

consisted of activity that has traditionally been the exclusive prerogative of the State.” McGugan

v. Aldana-Bernier, 752 F.3d 224, 229 (2d Cir. 2014) (citation omitted).

         The complaint does not allege that Ms. Wajah was acting under color of state law in

providing residential services. Nor does plaintiff allege any facts raising the reasonable inference

that Ms. Wajah’s conduct was “fairly attributable to the State.” Rendell-Baker, 457 U.S. at 838;

see, e.g., Jones v. Banks, No. 20-CV-6788, 2020 WL 5038696, at *5 (S.D.N.Y. Aug. 26, 2020)

(“Providing housing is not a public function because it is not the exclusive province of the state.”);

Calvino v. Chance, No. 20-CV-346, 2020 WL 419814, at *2 (S.D.N.Y. Jan. 27, 2020); George v.


                                                  3
Pathways to Hous., Inc., No. 10-CV-9505, 2012 WL 2512964, at *4 (S.D.N.Y. June 29, 2012).

Because Ms. Wajah is a private citizen not alleged to have been acting under color of state law,

plaintiff’s Section 1983 claim is dismissed.

    II.       Section 1708

           To the extent that plaintiff seeks to press a separate claim under 18 U.S.C. § 1708, that

claim must also be dismissed. Section 1708 is a criminal statute that makes the theft or receipt of

stolen mail punishable by imprisonment, fine, or both. As a private party, plaintiff lacks standing

to bring a criminal action under this provision. See Leeke v. Timmerman, 454 U.S. 83, 85-87

(1981); Ostrowski v. Mehltretter, 20 F. App’x 87, 91 (2d Cir. 2001); see also, e.g., Pierre v. U.S.

Postal Serv., No. 18-CV-7474, 2019 WL 653154, at *3 (E.D.N.Y. Feb. 15, 2019); Torres v.

Blackstone Grp., No. 18-CV-6434, 2019 WL 4194496, at *3 (S.D.N.Y. Sept. 3, 2019), aff’d, 836

F. App’x 49 (2d Cir. 2020). Accordingly, any claim that plaintiff seeks to bring under 18 U.S.C.

§ 1708 is dismissed.

    III.      U.S. Civil Statute § 7-601

           Plaintiff has not identified any other federal provision under which his allegations state a

claim. While his form complaint refers to “U.S. Civil Statute § 7-601,” there is no portion of the

U.S. Code that bears that designation.

    IV.       Leave to Amend

           Plaintiff may file an amended complaint within 30 days to remedy the deficiencies

described above. If plaintiff wishes to pursue a claim against a private actor under 42 U.S.C.

§ 1983, plaintiff must set forth a basis to conclude that the defendant was acting under color of

state law. In addition, plaintiff must explain what each named defendant did or failed to do that

violated plaintiff’s rights.



                                                     4
                                        CONCLUSION

       The complaint is dismissed. Plaintiff may file an amended complaint as described above

within 30 days. The new complaint must be captioned “Amended Complaint” and shall bear the

same docket number as this order. All further proceedings are stayed for 30 days. If plaintiff does

not file an amended complaint within 30 days, judgment shall be entered dismissing the case. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith

and therefore in forma pauperis status is denied for purpose of an appeal. See Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).

       SO ORDERED.


                                                     /s/ Rachel Kovner
                                                     RACHEL P. KOVNER
                                                     United States District Judge
Dated: Brooklyn, New York
       May 13, 2021




                                                5
